

116 S4387 IS: REO Act of 2020
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4387IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Peters (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Workforce Innovation and Opportunity Act to authorize the Reentry Employment Opportunities Program, and for other purposes. 1.Short titleThis Act may be cited as the REO Act of 2020.2.Reentry Employment Opportunities ProgramSubtitle D of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221 et seq.) is amended—(1)by redesignating section 172 (29 U.S.C. 3227) as section 173; and (2)by inserting after section 171 (29 U.S.C. 3226) the following:172.Reentry Employment Opportunities Program(a)DefinitionsIn this section:(1)Correctional institutionThe term correctional institution has the meaning given the term in section 225(e). (2)Eligible adultThe term eligible adult means an individual who—(A)on the date of the individual's enrollment—(i)is not younger than age 25; and(ii)is residing in or returning to the geographic area served; and(B)(i)before that date of enrollment—(I)was released from incarceration in a correctional institution (including being enrolled in a work release center at the institution); or(II)served an alternative sentence, or a sentence to a diversion program, ordered through the adult criminal justice system; or(ii)on that date, is subject to the adult criminal justice system, including an individual who—(I)is incarcerated in a correctional institution (including being enrolled in a work release center at the institution), but is scheduled to be released within 6 months;(II)is residing in a residential reentry center; (III)is subject to electronic or home-based monitoring;(IV)is in the community on probation or parole; or(V)is serving an alternative sentence, or a sentence to a diversion program, ordered through that system. (3)Eligible young adultThe term eligible young adult means an individual who, on the date of the individual's enrollment—(A)is not younger than age 18 and not older than age 24;(B)is residing in or returning to the geographic area served; and(C)(i)is a school dropout (within the meaning of section 129(a)(1)(B)(iii)(I)) from a high school, except that not more than 10 percent of the individuals accepted to participate in a program under subsection (b) may be found eligible under this subparagraph solely on the basis of meeting the requirements of this clause; or(ii)is an individual who is, or has been, subject to the juvenile or adult criminal justice system, including an individual who—(I)is or has been incarcerated in a correctional institution (including being enrolled in a work release center at the institution or in a detention facility for juveniles);(II)is or has been subject to that system due to having an out-of-home placement, or being on probation or parole; or(III)is serving or has served an alternative sentence, or a sentence to a diversion program, ordered through that system. (4)Eligible youthThe term eligible youth means an individual who, on the date of the individual's enrollment—(A)is not younger than age 16 and not older than age 17;(B)is residing in or returning to the geographic area served; and(C)(i)is a school dropout (within the meaning of section 129(a)(1)(B)(iii)(I)) from a high school, except that not more than 10 percent of the individuals accepted to participate in a program under subsection (c) may be found eligible under this subparagraph solely on the basis of meeting the requirements of this clause; or(ii)is an individual who is, or has been, subject to the juvenile justice system, including an individual who—(I)is or has been incarcerated in a correctional institution (including being enrolled in a work release center at the institution or in a detention facility for juveniles);(II)is or has been subject to that system due to having an out-of-home placement, or being on probation or parole; or(III)is serving or has served an alternative sentence, or a sentence to a diversion program, ordered through that system. (5)EnrollThe term enroll means receive confirmation that an individual, having applied to participate in a program under this section, has been accepted to the program.(6)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(b)Adult Reentry Employment Opportunities Program(1)EstablishmentThe Secretary shall establish and carry out an adult Reentry Employment Opportunities Program.(2)Grants(A)Direct grantsIn carrying out the program, the Secretary may make direct grants to eligible entities to carry out projects described in paragraph (6), in geographic areas, for eligible adults and eligible young adults.(B)Grants through intermediariesIn any year for which the Secretary makes grants under subparagraph (A), the Secretary shall make intermediary grants on a competitive basis to eligible entities who are national or regional intermediaries, who shall use the grant funds to make direct grants to eligible entities or to carry out projects described in subparagraph (A) in accordance with the provisions of this subsection. For purposes of this subsection, a reference to the Secretary shall include a reference to an intermediary who receives funds under this subparagraph to the extent that the intermediary uses the funds to make direct grants to eligible entities.(3)Eligible entitiesTo be eligible to receive a direct or intermediary grant under this subsection, an entity—(A)shall be an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code; (B)may be—(i)an organization that serves women or a minority population;(ii)a State or local government; or(iii)an entity (including an Indian tribe or an Alaska Native-controlled or Native Hawaiian-controlled organization) that is eligible for a grant under section 166 (including the regulations issued under that section); and(C)may be an organization that serves—(i) an urban county, meaning a county that is a Metropolitan Area, as designated by the Office of Management and Budget; or(ii)a rural county, meaning a county that is a Micropolitan Area, or neither a Metropolitan Area nor a Micropolitan Area, as so designated.(4)ApplicationsTo be eligible to receive a direct grant or an intermediary grant under this subsection, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including, for a program that includes an industry-recognized credential, a description of the program leading to the credential.(5)Use of fundsAn entity that receives, under this subsection, a direct grant to carry out a project described in paragraph (2) shall use the grant funds to carry out a project that provides opportunities in a pre-apprenticeship program, a registered apprenticeship program, an industry-recognized apprenticeship program, occupational skills education, on-the-job training, work experience, job referrals, basic skills remediation, educational services, or work readiness activities, to eligible adults or eligible young adults. (6)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection for fiscal year 2021 and each subsequent fiscal year.(c)Youth Reentry Employment Opportunities Program(1)EstablishmentThe Secretary shall establish and carry out a youth Reentry Employment Opportunities Program.(2)Grants(A)Direct grantsIn carrying out the program, the Secretary may make direct grants to eligible entities to carry out projects described in subsection (b)(6), in geographic areas, for eligible youth.(B)Grants through intermediariesIn any year for which the Secretary makes grants under subparagraph (A), the Secretary shall make intermediary grants as described in subsection (b)(2)(A), except that references in that subsection to eligible entities shall be treated as references to entities described in paragraph (3). (3)Eligible entitiesTo be eligible to receive a direct or intermediary grant under this subsection, an entity may be an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that is exempt from taxation under section 501(a) of such Code or a State juvenile justice agency.(4)ApplicationsTo be eligible to receive a direct grant or an intermediary grant under this subsection, an entity shall submit an application as described in subsection (b)(4).(5)Use of fundsAn entity that receives, under this subsection, a direct grant to carry out a project described in paragraph (2) shall use the grant funds as described in subsection (b)(6), for eligible youth. (6)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection for fiscal year 2021 and each subsequent fiscal year.(d)Technical assistanceThe Secretary shall reserve and use not more than—(1)2 percent of the funds appropriated under subsection (b)(7) for a fiscal year to provide technical assistance to recipients of grants under subsection (b); and(2)2 percent of the funds appropriated under subsection (c)(7) for a fiscal year to provide technical assistance to recipients of grants under subsection (c).. 3.Evaluation of the reentry projects(a)In generalNot later than 5 years after the date of enactment of this Act, the Chief Evaluation Officer shall evaluate the effectiveness of direct grants and intermediary grants used by the Department of Labor to support offender reentry and recidivism reduction through reentry projects at the Federal, State, local, and tribal levels. The Chief Evaluation Officer shall evaluate each of the following: (1)The effectiveness of such projects in relation to their cost, including the extent to which the projects improve reentry outcomes, including employment, education, housing, and reductions in recidivism, of participants in comparison to comparably situated individuals who did not participate in such projects.(2)The effectiveness of project structures and mechanisms for delivery of services.(3)The impact of such projects on the communities and participants involved.(4)The impact of such projects on related programs and activities.(5)The extent to which such projects meet the needs of various demographic groups.(6)The quality and effectiveness of technical assistance provided by the Department of Labor to grantees for implementing such projects.(7)Such other factors as may be appropriate.(b)Availability of funds for evaluationNot more than 2.5 percent of any amounts appropriated for a fiscal year to carry out the reentry projects shall be reserved and made available to the Chief Evaluation Officer for such evaluation, including evaluating the processes, implementation, outcomes, costs, and effectiveness of the reentry projects in improving reentry and reducing recidivism. Such reserved funding may be used to provide support to recipients of direct grants and intermediary grants for reentry projects for supplemental data collection, analysis, and coordination associated with evaluation activities.(c)TechniquesEvaluations conducted under this section shall use appropriate methodology and research designs. Impact evaluations conducted under this section shall include the use of intervention and control groups chosen by random assignment methods, to the extent possible.(d)Metrics and Outcomes for Evaluation(1)In generalNot later than 180 days after the date of enactment of this Act, the Chief Evaluation Officer shall consult with relevant stakeholders and identify outcome measures, including measures for employment, housing, education, and public safety, that are to be achieved by reentry projects and the metrics by which the achievement of such outcomes shall be determined.(2)PublicationNot later than 30 days after the date on which the Chief Evaluation Officer identifies metrics and outcomes under paragraph (1), the Secretary of Labor shall publish such metrics and outcomes identified.(e)Data collectionAs a condition of receiving a direct grant or intermediary grant for a reentry project, grantees shall be required to collect and report to the Department of Labor data based upon the metrics identified under subsection (d). In accordance with applicable law, collection of individual-level data under a pledge of confidentiality shall be protected by the Chief Evaluation Officer in accordance with such pledge. (f)Data accessibilityNot later than 5 years after the date of enactment of this Act, the Chief Evaluation Officer shall—(1)make data collected during the course of evaluation under this section available in de-identified form in such a manner that reasonably protects a pledge of confidentiality to participants under subsection (e); and(2)make identifiable data collected during the course of evaluation under this section available to qualified researchers for future research and evaluation, in accordance with applicable law.(g)Publication and reporting of evaluation findingsThe Chief Evaluation Officer shall—(1)not later than 365 days after the date on which the enrollment of participants in an impact evaluation is completed under this section, publish an interim report on such evaluation;(2)not later than 90 days after the date on which any evaluation is completed under this section, publish and make publicly available such evaluation; and(3)not later than 60 days after the completion date described in paragraph (2), submit a report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate on such evaluation.(h)DefinitionsIn this section:(1)Chief Evaluation OfficerThe term Chief Evaluation Officer means the head of the independent evaluation office located organizationally in the Office of the Assistant Secretary for Policy of the Department of Labor. (2)Reentry projectThe term reentry project means a project funded under the reentry employment opportunities program carried out under section 172 of the Workforce Innovation and Opportunities Act.4.Conforming amendmentThe table of contents in section 1(b) of the Workforce Innovation and Opportunity Act is amended—(1)by redesignating the item relating to section 172 as the item relating to section 173; and(2)by inserting after the item relating to section 171 the following:Sec. 172. Reentry Employment Opportunities Program..